                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 SELDALE MOON,
      Plaintiff,

        v.                                                   No. 3:18-cv-1542 (JAM)

 BLACKMAN et al.,
     Defendants.


                                    INITIAL REVIEW ORDER

       Plaintiff Seldale Moon is a prisoner of the Connecticut Department of Correction. He has

filed a complaint pro se and in forma pauperis under 42 U.S.C. § 1983. Moon alleges that prison

officials failed to protect him from a serious risk of harm by general population inmates when he

was in protective custody status. Based on my initial review, I conclude that Moon has stated a

plausible Fourteenth Amendment claim for deliberate indifference to safety, and the complaint

should be served on defendants in their individual capacities.

                                         BACKGROUND

       Moon names the following defendants: Lieutenant Papoosha, Correctional Treatment

Unit (CTU) Officer Blackman, CTU Officer Negron, Lieutenant Cox, and Correctional Officer

Milling. The following allegations from Moon’s complaint are assumed to be true solely for

purposes of this initial ruling. On September 5, 2017, Moon submitted a request to Lieutenant

Papoosha regarding his transportation from Bridgeport Correctional Center to a court proceeding

on September 20, 2017. Doc. #1 at 6. In the request, Moon reminded Papoosha that he was a

protective custody inmate and could not be transported with general population inmates due to

safety and security concerns. Ibid. Moon received no response from Papoosha. Ibid.

                                                1
        On September 20, 2017, Officer Milling escorted Moon to the arrival and processing area

to be transported to court. Ibid. When Moon learned that he would be transported with general

population inmates, he asked to speak to a mental health worker. Ibid. Milling indicated there

were no mental health professionals available and refused to call for one. Ibid.

        A short time later, CTU Blackman arrived. Id. at 7. He announced Moon’s protective

custody status to the general population inmates in the area and asked Moon to state his name

and inmate number out loud. Ibid. Moon noticed that all the general population inmates in the

area turned to look at him. Ibid. Moon stated that he would not get on the van until he was able

to speak to a lieutenant or shift commander and a mental health worker. Ibid. Blackman called

Moon derogatory names, while CTU Officer Negron and other inmates in the area laughed at

Moon. Ibid. Blackman informed Moon that if he refused to board the van, he would receive two

disciplinary reports. Ibid.

        Moon complied and was shackled, loaded, and buckled into the front passenger seat of

the van. Ibid. The general population inmates in the back of the van did not have seatbelts on.

Ibid.

        As soon as officers closed the door of the van, the general population inmates began to

threaten Moon and call him derogatory names, such as a protective custody “snitch” or a rapist.

Ibid. Inmate Rinaldi, who was also confined in the van, spit on the back of Moon’s neck and the

side of Moon’s face. Ibid. Moon screamed for assistance from two correctional treatment unit

officers, but they ignored him. Ibid.

        Rinaldi then leaned over the passenger seat and threatened to physically harm Moon and

continued to spit on him. Ibid. Moon felt he had no choice but to defend himself, and he bit



                                                 2
Rinaldi. Id. at 8.

        In response to this conduct, Blackman entered the van, verbally threatened Moon,

removed him from the van, and escorted him back to the arrival and processing area. Ibid.

Lieutenant Cox was present in the arrival and processing area and informed Moon that “if [he]

wasn’t so much of a PC Bitch [he] wouldn’t be scared to be around General Population inmates.”

Ibid. After Moon reminded him that protective custody inmates are to be kept separate from

general population inmates, Cox announced that “in order to [p]rotect our asses, we are pressing

outside charges against you.” Ibid. Moon asked to press charges for being assaulted and spit

upon, but Cox refused to assist Moon with the request. Ibid. Cox instructed Milling to place

Moon in a cell in the arrival and processing room. Ibid.

        Prison officials did not provide Moon with medical treatment. Ibid. An hour later, an

officer escorted Moon to an office and a Connecticut State Trooper formally charged Moon in

connection with the incident in the prison van. Ibid. Moon informed the State Trooper that he

sought to press assault charges against Rinaldi. Ibid. Cox and Blackman informed the State

Trooper that it would be impossible to prove that Rinaldi spit on Moon. The State Trooper chose

not to recommend that an assault charge be filed against Rinaldi. Ibid. After the State Trooper

left, an officer removed Moon’s shackles, and a mental health worker examined him. Ibid. Moon

was then placed in a cell in the segregation unit. Ibid. Moon claims that he suffered “physical

assault and [m]ental anguish” from the incident. Id. at 9.

                                           DISCUSSION

        Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or actors and “identify cognizable claims or dismiss the complaint,



                                                 3
or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or fails to state a

claim upon which relief may be granted; or (2) seeks monetary relief from a defendant who is

immune from such relief.” The complaint of a prisoner proceeding pro se “must be construed

liberally and interpreted to raise the strongest arguments that [it] suggest[s].” Sykes v. Bank of

Am., 723 F.3d 399, 403 (2d Cir. 2013) (internal quotation marks and citations omitted); see also

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude

for pro se litigants).

        In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Notwithstanding the rule of liberal interpretation of a pro

se complaint, a pro se complaint may not survive dismissal if its factual allegations do not meet

the basic plausibility standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d

Cir. 2015).

        Sovereign immunity

        Moon has sued the defendants in their individual and official capacities for monetary

damages. Any claim for monetary damages against the defendants in their official capacities is

barred by the Eleventh Amendment. See Kentucky v. Graham, 473 U.S. 159, 169 (1985) (holding

that Eleventh Amendment, which protects the state from suits for monetary relief, also protects

state officials sued for damages in their official capacity); Quern v. Jordan, 440 U.S. 332, 341-42

(1979) (concluding that § 1983 does not override a state’s sovereign immunity). All claims for



                                                  4
money damages against the defendants in their official capacities are dismissed pursuant to 28

U.S.C. § 1915A(b)(2).

          Deliberate indifference to safety

          Moon alleges that the defendants failed to protect him from a serious risk of harm by

general population inmates during his confinement in the prison transport van. Prison officials

have a duty to take reasonable measures to protect the safety of inmates and to protect prisoners

from violence at the hands of other prisoners. See Farmer v. Brennan, 511 U.S. 825, 833-34

(1994).

          As an initial matter, Connecticut Superior Court records reflect that Moon was a pretrial

detainee on the date of the alleged incident in the prison van.1 Claims of pretrial detainees

involving deliberate indifference to unsafe conditions of confinement are considered under the

general Due Process Clause of the Fourteenth Amendment rather than under the Cruel and

Unusual Punishment Clause of the Eighth Amendment. See Darnell v. Pineiro, 849 F.3d 17, 29-

34 & n.9 (2d Cir. 2017). Darnell’s holding applies with equal measure to failure-to-protect

claims. See id. at 33 n.9 (noting that the Second Circuit’s interpretation of “deliberate

indifference” applied to any pretrial detainee claim of deliberate indifference to a serious threat

to health or safety – “such as . . . the failure-to-protect” – because “deliberate indifference means




1
  The State of Connecticut’s Judicial Branch website reflects that on October 19, 2017, in the Connecticut Superior
Court for the Judicial District of New Haven, a judge sentenced Moon to five years of imprisonment pursuant to
Moon’s plea of guilty to one count of assault in the second degree with a firearm in violation of Connecticut General
Statutes § 53a-60a. On October 25, 2017, in the Connecticut Superior Court for the Judicial District of Bridgeport, a
judge sentenced Moon to one year of imprisonment pursuant to Moon’s plea of guilty to one count of assault in the
third degree in violation of Connecticut General Statutes § 53a-61. Information regarding both convictions and
sentences may be found at: http://www.jud.ct.gov/jud2.htm under Superior Court Case Look-up; Criminal/Motor
Vehicle; Convictions – Search by Docket Number – using the following docket numbers: NNH-CR15-0284503-T
and F02B-CR17-0298710-S (Last visited on April 24, 2019).

                                                         5
the same thing for each type of claim under the Fourteenth Amendment.”). Thus, the Court

reviews Moon’s claims under the Fourteenth Amendment standard enunciated in Darnell.

       To allege a claim for deliberate indifference to safety, a pretrial detainee must satisfy a

two-prong test. Under the first prong, a detainee must allege that objectively the challenged

“conditions, either alone or in combination, pose[d] an unreasonable risk of serious damage to

his health . . . which includes the risk of serious damage to physical and mental soundness.” Id.

at 30 (internal quotation marks and citations omitted). Under the second prong, the pretrial

detainee must assert that the prison official “acted intentionally to impose the alleged condition,

or recklessly failed to act with reasonable care to mitigate the risk that the condition posed to

[him or her] even though the [prison]-official knew, or should have known, that the condition

posed an excessive risk to health or safety.” Id. at 35.

       As to the first prong, Moon has alleged that he was confined in a prison transport van

with general population inmates. Given his protective-custody status, which had been exposed to

the general population inmates in the arrival and processing area, this method of transport posed

a substantial risk of harm to Moon’s physical safety. After being confined in the van, a general

population inmate spit on Moon, leaned over Moon’s seat, and threatened to physically harm

him. Moon alleges that Rinaldi physically assaulted him and that the circumstances caused him

to suffer emotional distress. Moon has sufficiently alleged that the conditions posed an

unreasonable risk of serious damage to his health.

       Turning to the second prong, Moon alleges that each defendant was aware of his

protective custody status that requires him to be transported separately due to concerns for his

safety, and that the defendants either intentionally required him to travel with general population



                                                  6
inmates or failed to act with reasonable care to mitigate the risk that his being in the van posed.

Liability under § 1983 requires the personal involvement of each individual held liable. See

Raspardo v. Carlone, 770 F.3d 97, 116 (2d Cir. 2014). Moon asserts that he wrote Papoosha

requesting direct or solitary transport to court given his protective-custody status, but never

received a response. Moon alleges that he asked Milling to call a mental health professional

when he learned he would not receive such transport, and that Milling refused to do so. Moon

states that Blackman, in the presence of Negron, made the general population inmates who were

to be transported in the same van aware that Moon was a protective-custody-status inmate.

Negron and Blackman forced Moon to sit in the transport van with general population inmates

despite knowing that he should be transported separately. After Blackman removed Moon from

the van following the alleged assault and escorted him back to the arrival and processing area,

Cox learned about the incident but took no action to remedy it. All these allegations are

sufficient for initial pleading purposes to satisfy the second prong of the test for deliberate

indifference.

       Request to press criminal charges

       Moon alleges that he sought to press charges against Rinaldi for spitting on him. Moon

claims that Cox and Blackman informed a State Trooper that it could not be proved that Rinaldi

spit on Moon. The State Trooper chose not to recommend that charges be brought against

Rinaldi but did recommend that Moon be charged.

       A victim of allegedly criminal conduct is not entitled to a criminal investigation or the

prosecution of the alleged perpetrator of the crime. See Linda R.S. v. Richard D., 410 U.S. 614,

619 (1973) (“[I]n American jurisprudence at least, a private citizen lacks a judicially cognizable



                                                  7
interest in the prosecution or nonprosecution of another”); Groomes v. Frazir, 2017 WL

7410991, at *5 (D. Conn. 2017) (“The law is clear that inmates do not enjoy a constitutional

right to an investigation of any kind by government officials. Nor is a victim of allegedly

criminal conduct entitled to a criminal investigation or the prosecution of the alleged perpetrator

of the crime.”) (internal quotations and citations omitted), reconsideration denied, 2018 WL

745954 (D. Conn. 2018). Thus, the fact that Cox and Blackman may have influenced the

decision of the State Trooper not to recommend criminal charges against Rinaldi does not

establish a constitutional violation. Moon’s claim for denying his request to press charges is

dismissed. See 28 U.S.C. § 1915A(b)(1).

                                           CONCLUSION

       The Fourteenth Amendment deliberate indifference to safety claim against all defendants

in their official capacities is DISMISSED as barred by the Eleventh Amendment pursuant to 28

U.S.C. § 1915A(b)(2). The Fourteenth Amendment deliberate indifference to safety claim

against all defendants in their individual capacities shall proceed. The claim that Lieutenant Cox,

CTU Blackman, and the Connecticut State Trooper refused to permit Moon to press criminal

charges against Inmate Rinaldi is DISMISSED for failure to state a claim upon which relief may

be granted pursuant to 28 U.S.C. § 1915A(b)(1).

       The Court enters the following orders:

       (1)     The Clerk shall verify the current work addresses of Correctional Treatment Unit

Officer Blackman, Correctional Treatment Unit Officer Negron, Lieutenant Papoosha,

Lieutenant Cox, and Correctional Officer Milling with the Department of Correction Office of

Legal Affairs mail a waiver of service of process request packet, containing the Complaint,



                                                 8
Amended Complaint, and this Order, to each defendant at the address provided by May 15,

2019, and report to the Court on the status of those waiver requests on the thirty-fifth day after

mailing. If any defendant fails to return the waiver request, the Clerk shall arrange for in-person

service by the U.S. Marshals Service on the defendant in his or her individual capacity and the

defendant shall be required to pay the costs of such service in accordance with Federal Rule of

Civil Procedure 4(d).

       (2)       The Clerk shall send plaintiff a copy of this Order.

       (3)       The Clerk shall send a courtesy copy of the Complaint, Amended Complaint,

and this Order to the Connecticut Attorney General and the Department of Correction Office of

Legal Affairs.

       (4)       The defendants shall file their response to the complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the waiver forms are sent. If they choose

to file an answer, they shall admit or deny the allegations and respond to the cognizable claim

recited above. They also may include all additional defenses permitted by the Federal Rules.

       (5)       Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed by November 20, 2019. Discovery requests need not be filed with the Court.

       (6)       All motions for summary judgment shall be filed by December 20, 2019.

       (7)       Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response is

filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (8)       If plaintiff changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that plaintiff MUST notify the Court. Failure to do so can result in



                                                   9
the dismissal of the case. Plaintiff must give notice of a new address even if he is incarcerated.

Plaintiff should write PLEASE NOTE MY NEW ADDRESS on the notice. It is not enough to

just put the new address on a letter without indicating that it is a new address. If plaintiff has

more than one pending case, he should indicate all case numbers in the notification of change of

address. Plaintiff should also notify the defendant or the attorney for the defendant of his new

address.

       (9)     Plaintiff shall utilize the Prisoner Efiling Program when filing documents with the

Court. Plaintiff is advised that the Program may be used only to file documents with the Court.

As local court rules provide that discovery requests are not filed with the Court, discovery

requests must be served on defendants’ counsel by regular mail.

       SO ORDERED this 24th day of April 2019 at New Haven, Connecticut.


                                                       /s/ Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                                  10
